May 05, 2006


Mr. Shawn Casey
Law Office of Shawn Casey
5433 Westheimer, Suite 920
Houston, TX 77056-5375


Mr. George W. Dana
Attorney at Law
11550 Fuqua, Suite 340
Houston, TX 77034
Ms. Rhonda Amkraut Pressley
Office of the Attorney General
Child Support Division
P. O. Box 12017 (MC 038-1)
Austin, TX 78711-2017

RE:   Case Number:  03-0509
      Court of Appeals Number:  13-00-00649-CV
      Trial Court Number:  8139986

Style:      IN THE INTEREST OF A.M. AND B.M., CHILDREN

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles      |
|   |Bacarisse        |
|   |Ms. Cathy Wilborn|